Exhibit 10.3

SEPARATION AND RELEASE AGREEMENT

AND TERMINATION OF EMPLOYMENT AGREEMENT

This SEPARATION AND RELEASE AGREEMENT (this “Agreement”), effective as of
October 29, 2012 (the “Effective Date”), is entered into by and between C&J
ENERGY SERVICES, INC, a Delaware corporation (together with its subsidiaries and
affiliates, the “Company”), and BRETTON W. BARRIER (the “Executive”) (each of
the Company and Executive, a “Party,” and collectively, the “Parties”).

WHEREAS, Executive was employed by the Company as Chief Operating Officer
pursuant to the terms and conditions of that certain Amended and Restated
Employment Agreement effective as of December 23, 2010 between the Company and
Executive (the “Employment Agreement”);

WHEREAS, Executive desires and intends to resign from his position as Chief
Operating Officer of the Company and to terminate his employment relationship
with the Company;

WHEREAS, the Parties desire, and mutually agree, that Executive’s employment
with the Company will terminate effective as of the Separation Date (as defined
herein) pursuant to the terms of this Agreement;

WHEREAS, the Parties desire, and mutually agree, to terminate the Employment
Agreement and for this Agreement to supersede and replace the Employment
Agreement in its entirety; and

WHEREAS, the Parties desire to set forth their respective rights and obligations
with respect to the termination of Executive’s employment as of the Separation
Date;

NOW, THEREFORE, to achieve a final and amicable resolution of the employment
relationship in all its aspects and in consideration of the above premises and
mutual covenants contained herein and other valid consideration, the sufficiency
of which is acknowledged, the Parties hereto agree as follows:

Section 1. Termination of Employment Agreement. Except as otherwise provided
herein (including, but not limited to, in Section 6.1 hereof), this Agreement
terminates, replaces and supersedes the Employment Agreement as of the Effective
Date, and will constitute the entire agreement between the Parties.

Section 2. Resignation as Officer and Termination of Employment. Executive and
the Company agree that effective as of October 31, 2012 (the “Separation Date”)
(a) Executive shall resign from all positions he holds as an officer of the
Company, and all other positions he holds as an employee, representative or
agent of the Company and (b) Executive’s employment with the Company shall be
terminated.

Section 3. Payments and Benefits. Notwithstanding anything to the contrary,
Executive and the Company agree that the Company will provide Executive with the
following payments and benefits, subject to the terms and conditions set forth
in this Agreement, in lieu of any other compensation whatsoever, except as
expressly provided herein:

3.1. Accrued Amounts. The Company shall pay Executive the following amounts, as
applicable: (i) any base salary earned but unpaid through the Separation Date
(estimated as of the Effective Date to equal approximately $4,000.00); (ii) any
accrued but unused vacation days paid out



--------------------------------------------------------------------------------

at the per-business-day base salary rate (such number of days to be determined
by the Company in accordance with its existing vacation policy applicable to
Executive); and (iii) any unreimbursed expenses (collectively, the “Accrued
Amounts”). The Accrued Amounts, if any, shall be paid to Executive within thirty
(30) days following the Separation Date, subject to applicable law.

3.2. Severance. Subject to Section 3.4 of this Agreement, the Company shall pay
Executive in a lump sum on the thirtieth (30th) day after the Separation Date an
amount equal to (i) $291,666.65, which represents the pro rata portion of
Executive’s annual bonus for the 2012 calendar year; plus (ii) $146,712.33,
which represents approximately the amount of Executive’s base salary of
$350,000.00 in effect as of the Separation Date prorated for the period
beginning on the day immediately following the Separation Date and ending on
March 31, 2013; plus (iii) an amount equal to five times the Company’s current
share of the monthly cost to provide medical benefits to Executive and his
eligible dependents (collectively, the “Severance Amount”).

3.3. Vesting of Options; Extension of Option Exercise Dates. As of the
Separation Date, Executive will hold (a) 16,675 shares of restricted common
stock of the Company pursuant to the C&J Energy Services, Inc. 2012 Long-Term
Incentive Plan (the “2012 LTIP”) and the Restricted Stock Award Agreement
between Executive and the Company dated as of June 19, 2012 (the “2012
Restricted Stock Award Agreement”), none of which are vested as of the
Separation Date; (b) options to acquire 3,167 shares of common stock of the
Company, par value $0.01 per share (“Common Stock”), pursuant to the 2012 LTIP
and the Nonqualified Stock Option Award Agreement between Executive and the
Company dated as of June 19, 2012 (the “2012 Option Award Agreement”), none of
which are vested as of the Separation Date; (c) options to acquire 474,991
shares of Common Stock (collectively, the “December 2010 Options”) pursuant to
the C&J Energy Services, Inc. 2010 Stock Option Plan (the “2010 Option Plan”)
and the Nonqualified Stock Option Award Agreement between Executive and the
Company dated as of December 23, 2010 (the “December 2010 Option Award
Agreement”), of which 158,331 options are vested as of the Separation Date;
(d) options to acquire 100,000 shares of Common Stock (collectively, the “July
2011 Options”) pursuant to the 2010 Option Plan and the Nonqualified Stock
Option Award Agreement between Executive and the Company dated as of July 28,
2011 (the “July 2011 Option Award Agreement” and, together with the December
2010 Option Award Agreement, the “2010 Option Award Agreements”), of which
33,334 options are vested as of the Separation Date; and (e) options to acquire
157,500 shares of Common Stock pursuant to the C&J Energy Services, Inc. 2006
Stock Option Plan (the “2006 Option Plan”) and the Nonqualified Stock Option
Award Agreement between Executive and the Company dated as of January 30, 2007
(the “2006 Option Award Agreement”), all of which are vested as of the
Separation Date.

Pursuant to action by the Board of Directors of the Company (“Board”) taken on
October 29, 2012 (the “Board Approval”), and subject to Section 3.4 of this
Agreement, the vesting of the December 2010 Options shall be accelerated such
that any unvested December 2010 Options shall become fully vested and
exercisable as of the Separation Date, resulting in Executive holding, as of the
Separation Date: (x) vested and exercisable options to purchase an aggregate of
508,325 shares of Common Stock under the 2010 Option Plan and the 2010 Option
Award Agreements (for the avoidance of doubt, the 474,991 December 2010 Options,
with respect to which vesting was accelerated, and the 33,334 July 2011 Options
that are vested as of the Separation Date) and (y) vested and exercisable
options to purchase 157,500 shares of Common Stock under the 2006 Option Plan
and the 2006 Option Award Agreement (collectively, the “Vested Options”). All
unvested shares of restricted common stock and options granted to Executive
pursuant to the 2010 Plan and the July 2011 Option Award Agreement and the 2012
LTIP and the 2012 Restricted Stock Award Agreement and 2012 Option Award
Agreement, as applicable, shall be forfeited and cancelled as of the Separation
Date.

 

SEPARATION AND RELEASE AGREEMENT

PAGE 2



--------------------------------------------------------------------------------

Additionally, pursuant to the Board Approval, and subject to Section 3.4 of this
Agreement, the period in which Executive’s Vested Options may be exercised
following the Separation Date shall be extended so that the Vested Options may
be exercised in whole or in part at any time on or prior to June 30, 2013, and
otherwise in accordance with the terms and conditions of the 2010 Option Plan,
2010 Option Award Agreements, 2006 Option Plan and 2006 Option Award Agreement,
as applicable.

3.4. Release. The Company’s obligation to pay the Severance Amount and cause the
unvested portion of the December 2010 Options to become fully vested and
exercisable and the other benefits under Section 3.3 of this Agreement to be
provided to Executive shall be conditioned upon Executive’s execution, delivery
and non-revocation of a valid and enforceable general release of claims in the
form and substance attached hereto as Exhibit A (the “Release”) within thirty
(30) days after the Separation Date.

3.5. Qualified Retirement Benefits. Executive will be eligible to receive any
payments or benefits to which he is entitled pursuant to the Company’s 401(k)
Plan in accordance with the terms of such plan.

Section 4. Confidentiality of this Agreement. Other than with respect to
information required to be disclosed by applicable law, Executive agrees not to
disclose the terms of this Agreement to any person; provided, that Executive may
disclose this Agreement and/or any of its terms to Executive’s spouse, financial
advisors and attorneys so long as every such person to whom Executive makes such
disclosure agrees not to disclose the terms of this Agreement further.

Section 5. Withholding. All amounts paid to Executive under this Agreement shall
be subject to withholding and other employment taxes imposed by applicable law.
Executive shall be solely responsible for the payment of all income taxes
relating to the payment or provision of any amount or benefits hereunder.

Section 6. Restrictive Covenants.

6.1. Employment Agreement. Executive acknowledges and agrees that the terms and
provisions of Article V (“Confidential Information and Non-Competition”),
Article VI (“Non-Disclosure”), and Article VII (“Non-Solicitation and
Non-Competition”) of the Employment Agreement are incorporated herein and shall
survive the termination of the Employment Agreement and remain in full force and
effect after the Effective Date pursuant to their respective terms, and are
binding and enforceable against Executive as set forth therein. Accordingly,
Executive acknowledges and agrees that, for a period of two years following the
Separation Date, he will remain subject to the restrictive covenants (for the
avoidance of doubt, expressly including the confidentiality, non-disclosure,
noncompetition, and non-solicitation provisions) and other obligations of
Executive contained in Articles V, VI, and VII of the Employment Agreement. The
existence of any claim or cause of action of Executive against the Company
whether predicated on this Agreement, the Employment Agreement or otherwise
shall not constitute a defense to the enforcement by the Company of those
covenants.

6.2. Outstanding Options. Notwithstanding anything to the contrary contained in
the 2012 LTIP, 2012 Restricted Stock Award Agreement, 2012 Option Award
Agreement, 2006 Option Plan or 2006 Option Award Agreement, as applicable,
pursuant to the Board Approval, Executive

 

SEPARATION AND RELEASE AGREEMENT

PAGE 3



--------------------------------------------------------------------------------

acknowledges and agrees that the restrictive covenants (including but not
limited to the confidentiality, non-disclosure, noncompetition, and
non-solicitation provisions) and other obligations of Executive contained in
each of the 2012 Restricted Stock Award Agreement, 2012 Option Award Agreement,
and 2006 Option Award Agreement shall remain in full force and effect after the
Effective Date pursuant to their respective terms, and are binding and
enforceable against Executive as set forth therein.

6.3. Non-Disparagement. Executive acknowledges and agrees that he shall not
defame, disparage, or make negative statements about the Company, or any of its
respective officers, directors, or employees. In addition, the Company shall
not, through its directors or executive officers, defame, disparage, or make
negative statements about Executive. This Section 6.3 shall not prohibit
Executive nor the Company or any of its representatives from taking action to
enforce their rights under this Agreement, making disclosures required by law or
the rules and regulations of any securities exchange upon which the securities
of the Company are listed or from cooperating with or responding to any
governmental, administrative or judicial investigations or proceedings

Section 7. No Additional Compensation. Executive and the Company agree that,
except as may be provided pursuant to the existing employee benefit plans of the
Company in effect as of the Separation Date or as expressly set forth in this
Agreement, Executive is not be entitled to receive any additional compensation,
bonuses, incentive compensation, or benefits or other consideration from the
Company in connection with or in any way related to his resignation from all
positions he holds as an officer of the Company or the termination of his
employment relationship with the Company or his prior employment by the Company,
including with respect to the Employment Agreement and the termination thereof
pursuant to this Agreement.

Section 8. Return of Property. Upon the Separation Date, Executive shall
immediately return to the Company all property of the Company in Executive’s
possession, including all keys, access cards, credit cards, files, documents and
other materials in any medium in his possession or under his direct or indirect
control which relate in any way to the Company, its business, executives,
clients and customers, and shall not retain copies, in whatever form, of any
such materials or documents, unless Executive first obtains the Company’s
written consent to keep such records. Notwithstanding anything to the contrary
set forth in this Section 8, the Company hereby acknowledges and agrees that
Executive may retain, as his own property, his copies of his individual
personnel documents, such as his payroll and tax records, and similar personal
records.

Section 9. Future Cooperation. Executive agrees to make himself reasonably
available to the Company in connection with any claims, disputes,
investigations, regulatory examinations or actions, lawsuits or administrative
proceedings relating to matters in which he was involved during the period in
which he was an officer or employee of the Company, and to provide information
to the Company, and otherwise cooperate with the Company in the investigation,
defense or prosecution of such actions. The Company shall reimburse Executive
for any reasonable, documented out-of-pocket expenses incurred by Executive in
connection with his compliance with this Section 9.

Section 10. Remedies. Executive acknowledges and agrees that a breach by
Executive of any of the provisions of this Agreement will cause irreparable harm
to the Company and that money damages may not be a sufficient remedy for any
breach by Executive of any of the provisions of this Agreement. Accordingly, the
Company shall be entitled to obtain equitable relief, including, without
limitation, injunctive relief and specific performance, as a remedy for any such
breach or to prevent any potential breach by Executive. Such remedies shall not
be deemed to be the exclusive remedies for a breach by

 

SEPARATION AND RELEASE AGREEMENT

PAGE 4



--------------------------------------------------------------------------------

Executive of the provisions of this Agreement but shall be in addition to all
other remedies available at law or equity to the Company, including without
limitation, in the case of a violation of Section 6, the remedies set forth in
the Employment Agreement, 2012 Restricted Stock Award Agreement, 2012 Option
Award Agreement, and 2006 Option Award Agreement, as applicable. Executive
further agrees not to raise as a defense or as an objection to the request or
granting of any such relief that any breach by Executive of provisions of this
Agreement is or would be compensable by an award of monetary damages and agrees
to waive any requirements for the securing or posting of any bond in connection
with such remedy. If any provision of this Agreement is determined by a court of
competent jurisdiction to be not enforceable in the manner set forth herein,
Executive and the Company agree that it is the intention of the parties that
such provision should be enforceable to the maximum extent possible under
applicable law.

Section 11. Miscellaneous.

11.1. Knowing and Voluntary Agreement. Executive understands, acknowledges and
agrees that it is his choice whether or not to enter into this Agreement which,
among other things, supersedes in its entirety the Employment Agreement (and any
rights he had thereunder) and effects a termination thereof, and that his
decision to do so is voluntary and made knowingly. Executive acknowledges that
he has been advised by the Company to seek independent legal counsel to review
this Agreement.

11.2. Amendments and Waivers. This Agreement and any of the provisions hereof
may be amended, waived (either generally or in a particular instance and either
retroactively or prospectively), modified or supplemented, in whole or in part,
only by written agreement signed by the parties hereto; provided, that, the
observance of any provision of this Agreement may be waived in writing by the
Party that will lose the benefit of such provision as a result of such waiver.
The waiver by any Party hereto of a breach of any provision of this Agreement
shall not operate or be construed as a further or continuing waiver of such
breach or as a waiver of any other or subsequent breach, except as otherwise
explicitly provided for in such waiver. Except as otherwise expressly provided
herein, no failure on the part of any Party to exercise, and no delay in
exercising, any right, power or remedy hereunder, or otherwise available in
respect hereof at law or in equity, shall operate as a waiver thereof, nor shall
any single or partial exercise of such right, power or remedy by such Party
preclude any other or further exercise thereof or the exercise of any other
right, power or remedy.

11.3. Assignment; Third-Party Beneficiaries. This Agreement, and Executive’s
rights and obligations hereunder, may not be assigned by Executive, and any
purported assignment by Executive in violation hereof shall be null and void.
Nothing in this Agreement shall confer upon any other person not a party to this
Agreement, or the legal representatives of such person, any rights or remedies
of any nature or kind whatsoever under or by reason of this Agreement.

11.4. Section 409A. The intent of the parties is that payments and benefits
under this Agreement comply with or be exempt from Section 409A of the Internal
Revenue Code of 1986, as amended, and the regulations and guidance promulgated
thereunder (collectively “Section 409A”) and, accordingly, to the maximum extent
permitted, this Agreement shall be interpreted to be exempt from Section 409A or
in compliance therewith, as applicable. All expenses or other reimbursements as
provided herein shall be payable in accordance with the Company’s objectively
determinable and nondiscretionary policies in effect from time to time, but in
any event shall be made on or prior to the last day of the taxable year
following the taxable year in which such expenses were incurred by Executive.

 

SEPARATION AND RELEASE AGREEMENT

PAGE 5



--------------------------------------------------------------------------------

11.5. Notices. Unless otherwise provided herein, all notices, requests, demands,
claims and other communications provided for under the terms of this Agreement
shall be in writing. Any notice, request, demand, claim or other communication
hereunder shall be sent by (a) personal delivery (including receipted courier
service) or overnight delivery service, (b) facsimile during normal business
hours, with confirmation of receipt, to any facsimile number Executive provides
to the Company for purposes of receipt of notice, (c) reputable commercial
overnight delivery service courier or (d) registered or certified mail, return
receipt requested, postage prepaid and addressed to the intended recipient as
set forth below:

 

  (i) If to Executive, to the most recent home address that the Company
maintains in its records for Executive; and

 

  (ii) If to the Company, to:

C&J Energy Services, Inc.

10375 Richmond Avenue, Suite 2000

Houston, Texas, 77042

Attn: General Counsel

Telephone: 713-260-9900

Facsimile: 713-260-9982

All such notices, requests, consents and other communications shall be deemed to
have been given when received. Any Party may change its facsimile number or its
address to which notices, requests, demands, claims and other communications
hereunder are to be delivered by giving the other parties hereto notice in the
manner then set forth.

11.6. Severability. It is the desire of the Parties hereto that this Agreement
(including the provisions of the Employment Agreement incorporated by reference
herein that survive the termination of the Employment Agreement as set forth in
Section 8.1 of the Employment Agreement and as set forth herein) be enforced to
the maximum extent permitted by law. Whenever possible, each provision or
portion of any provision of this Agreement shall be interpreted in such manner
as to be effective and valid under applicable law but the invalidity or
unenforceability of any provision or portion of any provision of this Agreement
in any jurisdiction shall not affect the validity or enforceability of the
remainder of this Agreement in that jurisdiction or the validity or
enforceability of this Agreement, including that provision or portion of any
provision, in any other jurisdiction.

11.7. Governing Law. This Agreement shall be construed and enforced in
accordance with, and the rights and obligations of the parties hereto, shall be
governed by the laws of the State of Texas, without giving effect to the
conflicts of law principles of such state that might apply the law of another
jurisdiction.

11.8. Entire Agreement. From and after the date hereof, this Agreement and the
2012 LTIP, the 2012 Restricted Stock Award Agreement, the 2012 Option Award
Agreement, the 2010 Option Plan, the 2010 Option Award Agreements, the 2006
Option Plan and the 2006 Option Award Agreement (each as modified by the terms
of this Agreement) shall constitute the entire agreement between the Parties,
and supersede all prior representations, agreements and understandings
(including any prior course of dealings and the Employment Agreement (except to
the extent otherwise provided for herein)), both written and oral, between the
Parties with respect to the subject matter hereof and thereof.

 

SEPARATION AND RELEASE AGREEMENT

PAGE 6



--------------------------------------------------------------------------------

11.9. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all such
counterparts shall together constitute one and the same instrument.

11.10. Binding Effect. This Agreement shall inure to the benefit of, and be
binding on, the successors and assigns of each of the Parties, including,
without limitation, Executive’s heirs and the personal representatives of
Executive’s estate and any successor to all or substantially all of the business
and/or assets of the Company.

11.11. General Interpretive Principles. The headings of the sections,
paragraphs, subparagraphs, clauses and subclauses of this Agreement are for
convenience of reference only and shall not in any way affect the meaning or
interpretation of any of the provisions hereof. Words of inclusion shall not be
construed as terms of limitation herein, so that references to “include,”
“includes” and “including” shall not be limiting and shall be regarded as
references to non-exclusive and non-characterizing illustrations.

[signature page follows]

 

SEPARATION AND RELEASE AGREEMENT

PAGE 7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement, effective as
of the date set forth above.

 

C&J ENERGY SERVICES, INC. By:  

/s/ Joshua E. Comstock

Name:   Joshua E. Comstock Title:   Chairman and Chief Executive Officer BRETTON
W. BARRIER

/s/ Bretton W. Barrier

SEPARATION AND RELEASE AGREEMENT

SIGNATURE PAGE



--------------------------------------------------------------------------------

Exhibit A

Release Agreement

1. This Release Agreement (the “Release”) is made and entered into effective as
of October 30, 2012, by and between Bretton W. Barrier (the “Executive”) and C&J
Energy Services, Inc. (the “Company”) (each of Executive and the Company a
“Party” and collectively, the “Parties”). For and in consideration of the
payments and benefits that Executive shall receive under that certain Separation
and Release Agreement, dated as of October 29, 2012 between Executive and the
Company (the “Separation Agreement”), the receipt and adequacy of which are
herein acknowledged, and with the intention of binding himself and his heirs,
executors, administrators and assigns, does hereby release, remise, acquit and
forever discharge, the Company and each of its subsidiaries and affiliates (the
“Company Affiliated Group”), their present and former officers, directors,
executives, shareholders, agents, attorneys, employees and employee benefit
plans (and the fiduciaries thereof), and the successors, predecessors and
assigns of each of the foregoing (collectively, the “Company Released Parties”),
of and from any and all claims, actions, causes of action, complaints, charges,
demands, rights, damages, debts, sums of money, accounts, financial obligations,
suits, expenses, attorneys’ fees and liabilities of whatever kind or nature in
law, equity or otherwise, whether accrued, absolute, contingent, unliquidated or
otherwise and whether now known or unknown, suspected or unsuspected, which
Executive, individually or as a member of a class, now has, owns or holds, or
has at any time heretofore had, owned or held, arising on or prior to the date
hereof, against any Company Released Party that arises out of, or relates to,
the Separation Agreement (except as set forth herein), that certain Amended and
Restated Employment Agreement effective as of December 23, 2010 between the
Company and Executive (the “Employment Agreement”), Executive’s employment with
the Company or any of its subsidiaries and affiliates, or any termination of
such employment, including claims (i) for severance or vacation benefits, unpaid
wages, salary or incentive payments, (ii) for breach of contract (including but
not limited to the Employment Agreement), wrongful discharge, impairment of
economic opportunity, defamation, intentional infliction of emotional harm or
other tort, (iii) for any violation of applicable state and local labor and
employment laws (including, without limitation, all laws concerning unlawful and
unfair labor and employment practices) and (iv) for employment discrimination
under any applicable federal, state or local statute, provision, order or
regulation, and including, without limitation, any claim under Title VII of the
Civil Rights Act of 1964 (“Title VII”), the Civil Rights Act of 1988, the Fair
Labor Standards Act, the Americans with Disabilities Act (“ADA”), the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), the Age
Discrimination in Employment Act (“ADEA”), and any similar or analogous state
statute.

Notwithstanding the foregoing, this Release shall not apply and expressly
excludes: (a) vested benefits under any plan maintained by the Company that
provides for deferred compensation, or pension or retirement benefits; (b) the
right to health care continuation coverage under the Consolidated Omnibus Budget
Reconciliation Act (COBRA) or similar applicable state law in accordance with
such law; (c) any claim that cannot by law be waived or released by private
agreement; (d) claims arising after the date of the Release; (e) to the extent
not paid as of the date of this Release, payments and benefits to be made
pursuant to Section 3 of the Separation Agreement; (f) claims under any
directors and officers insurance policies; and (g) rights to indemnification
Executive may have under the by-laws or certificate of incorporation of the
Company and its affiliates or applicable law.

 

RELEASE AGREEMENT

A-1



--------------------------------------------------------------------------------

2. Executive acknowledges and agrees that the release of claims set forth in
this Release is not to be construed in any way as an admission of any liability
whatsoever by any Company Released Party, any such liability being expressly
denied.

3. The release of claims set forth in this Release applies to any relief no
matter how called, including, without limitation, wages, back pay, front pay,
compensatory damages, liquidated damages, punitive damages, damages for pain or
suffering, costs, and attorneys’ fees and expenses.

4. Executive specifically acknowledges that his acceptance of the terms of the
release of claims set forth in this Release is, among other things, a specific
waiver of his rights, claims and causes of action under Title VII, ADEA, ADA and
any state or local law or regulation in respect of discrimination of any kind;
provided, however, that nothing herein shall be deemed, nor does anything
contained herein purport, to be a waiver of any right or claim or cause of
action which by law Executive is not permitted to waive.

5. As to rights, claims and causes of action arising under the ADEA, Executive
acknowledges that he has been given but not utilized a period of twenty-one
(21) days to consider whether to execute this Release. If Executive accepts the
terms hereof and executes this Release, he may thereafter, for a period of seven
(7) days following (and not including) the date of execution, revoke this
Release as it relates to the release of claims arising under the ADEA. If no
such revocation occurs, this Release shall become irrevocable in its entirety,
and binding and enforceable against Executive, on the day next following the day
on which the foregoing seven-day period has elapsed. If such a revocation
occurs, Executive shall irrevocably forfeit any right to payment of the
Severance Amount (as defined in the Separation Agreement), but the remainder of
the Separation Agreement shall continue in full force.

6. Other than as to rights, claims and causes of action arising under the ADEA,
the release of claims set forth in this Release shall be immediately effective
upon execution by Executive.

7. Executive acknowledges and agrees that he has not, with respect to any
transaction or state of facts existing prior to the date hereof, filed any
complaints, charges or lawsuits against any Company Released Party with any
governmental agency, court or tribunal.

8. Executive acknowledges that he has been advised to seek, and has had the
opportunity to seek, the advice and assistance of an attorney with regard to the
release of claims set forth in this Release, and has been given a sufficient
period within which to consider the release of claims set forth in this Release.

9. Executive acknowledges that the release of claims set forth in this Release
relates only to claims that exist as of the date of this Release.

10. Executive acknowledges that the Severance Payment he is receiving pursuant
to in connection with the release of claims set forth in this Release and his
obligations under this Release are in addition to anything of value to which
Executive is entitled from the Company.

11. Each provision hereof is severable from this Release, and if one or more
provisions hereof are declared invalid, the remaining provisions shall
nevertheless remain in full force and effect. If any provision of this Release
is so broad, in scope, or duration or otherwise, as to be unenforceable, such
provision shall be interpreted to be only so broad as is enforceable.

 

RELEASE AGREEMENT

A-2



--------------------------------------------------------------------------------

12. This Release constitutes the complete agreement of the Parties in respect of
the subject matter hereof and shall supersede all prior agreements between the
Parties in respect of the subject matter hereof except to the extent set forth
herein.

13. The failure to enforce at any time any of the provisions of this Release or
to require at any time performance by another Party of any of the provisions
hereof shall in no way be construed to be a waiver of such provisions or to
affect the validity of this Release, or any part hereof, or the right of any
Party thereafter to enforce each and every such provision in accordance with the
terms of this Release.

14. This Release may be executed in several counterparts, each of which shall be
deemed to be an original, but all of which together shall constitute one and the
same instrument. Signatures delivered by facsimile shall be deemed effective for
all purposes.

15. This Release shall be binding upon any and all successors and assigns of
Executive and the Company.

16. Except for issues or matters as to which federal law is applicable, this
Release shall be governed by and construed and enforced in accordance with the
laws of the State of Texas without giving effect to the conflicts of law
principles thereof.

[signature page follows]

 

RELEASE AGREEMENT

A-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Release, effective as of
the date set forth above.

 

C&J ENERGY SERVICES, INC. By:  

 

Name:   Joshua E. Comstock Title:   Chairman and Chief Executive Officer BRETTON
W. BARRIER

 

RELEASE AGREEMENT

SIGNATURE PAGE